                                        Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 1 of 156
                                                                                         CIVIL COVER SHEET                                                                    18
    The JS 44 civil cover sheet and the mformat1on contamed herein neither replace nor supp1ement the filing and service of plead.ngs or other papers as requrred by law, except as
                                                                                                                                                                                                     5655
    provided by local rules ofcourt This form, approved by the Jud1c1al Conference of the l!rnted States m September 1974, is requ:red for the use of the Clerk of Court for the
    purpose ofm1tiatmg the c1v1l docket sheet fSEI! INSTRUCTIONS ON NEXT PA(;£ {)f THIS FORM;

    I. (a) PLAINTIFFS                                                                                                         DEFENDA~TS
                                                                                                                             Sponaugle Mary Mong1ov1 DBA MARY MONGIOVI SPONAUGLE.
    NOBLE DREW ALI a Jural Moorish American Religious Jura! Society                                                          Shivers. Mark. DBA MARK SHIVERS. Knisely. Howard F DBA
    SHEIK C BARNES BEY Grand Governor. Disciple in Trust                                                                     HOWARD F KNISEL. See Add1t1ona1 Defendants page attached
     (b) County of Residence of First Listed Plamt1ff Cook County                                                             County of Res,dence off irst Listed Defendant Lancaster County
                                       (t,XUPT IN l: S PLAINTIFF C.ASJi.Sj                                                                                    (IN r: S Pl.AIN71Ff    CA~bS    ONLY)
                                                                                                                              NOTF        rN LAT\D CONDFM"IATION CASF:S l'SF THF !OCATION OF
                                                                                                                                          THE TRACT OF LA1'::> 11' VO~ VED

       (C)   Attorneys fFmn Name Address. and Telephone Number1                                                                Attorneys (!j Known;
    Moorish Legal Counsel Representative Rubrics and Conventional
    ln~ernat1onal Law as prescribed in Article IV Section 1 Clause II Twp of
    the Const1tut1on of the U SA 1786. Article 20 and 21 supreme Law

ll. BASIS OF JI;RISDICTION (Place an                                       'X" tnOneBoxOnl)')                   III. CITIZENSHIP OF                 PRI~CIPAL PARTIES fP/ace an ·x. m One Box/or Plamtl/j
                                                                                                                         (/-or Diversity Ca.<es Only)                               and One Box for Defendant)
    CJ I   L S Government                        ~3          Federal Quesuon                                                                        PTF   DEF                                       PTF      DEF
             Plamt1ff                                          ((; S Government Not a Party)                        C111zen of -:1J.1s State         :1 I '.J I Incorporated or Ptmctpal Place
                                                                                                                                                                  of Busmess In This State

    CJ 2   t; S Government                       CJ 4        D1vers1ty                                              Cruzen of Another State            CJ 2       :::J   2   Incorporated and Pnnc1pal Place        ,   5    CJ 5
              Defendant                                        (lnd1cate Ot1zensh1p of Parties m Item III)                                                                      ofBusmess In Another State

                                                                                                                    Cmzen or Subject of a              CJ 3       :::J   3   Foreign Nallon                         CJ6      CJ6
                                                                                                                     Foreum Countrv
    IV     ~ATURE, OF            St:IT (Place an  "X · tn One Box Only)                                                                                            Cl 1ck here £or N                  o e Descnot1ons
                                                                                                                                                                                   • ature o fS :.ut Cd
I            CON11RACT                           <-~   ":        TOK "' ..                                             FORFEITURE/PENALTY                           BANKRUPTCY                       OTHER STi'\TUTES                I
 CJ 110 Insurance                        PERSONAL L"i.Jl.:RY             PERSONAL L"<Jl.:RY                         '1 625 Drug Related SeIZute            CJ 422 Appeal 28 LSC 158               CJ 375 False Cla1D1s Act
 :'.J :20 Manne                      CJ 310 Airplane                 CJ 365 Personal Injury ·                              of Property 21 t:SC 88 l        CJ 423 Withdrawal                      CJ 376 Qut Tam (31 t:SC
 CJ ; 30 Miller Act                  n 31 5 Auplane Product                   Product Liability                     CJ 690 Other                                  28 t.:SC 157                              3729{a})
 (1 ; 40 Negollable Instrument                 liabrhty              CJ 367 Health Cat<>                                                                                                          CJ 400 State Reapportionment
 CJ : 50 Recovery of Overpayment n 320 Assault, Libel &                      Phannaceullcal                                                                      PROPER'J1¥ RIGHTS                0 410 Antttrust
          & Fnforcement of Judgment            Slander                       Personal Injury                                                               CJ 820 Copynghts                       .'1 4 30 Banks and Bank:tng
 CJ 151 Medicare Act                 CJ l.30 Federal F.mployers              Product J.iab1~1ty                                                            CJ 830 Patent                          '.1 4 50 Commerce
 CJ 152 Recovery of Defaulted                  liability             '1 368 Asbestos Personal                                                              '.J 8 35 Patent · Abbreviated          '.1 460 Deportallon
          Student Loans              CJ 340 Manne                             Injury Product                                                                         New Drug Apphcallon          '.1 470 Racketeer Influenced and
          {Excludes Veterans)        '.J 34 5 Manne Product                  L1ab1hty                                                                      '.J 84C Trademark                               Corrupt Orgaruzallons
 CJ 151 Recovery of Overpayment                L1ab1hty                 PERSO!'i .\L PROPER TY                                       "BOR                       S •JAL.SE• •wffY.                 '1 480 Conswner Credit
          of Veteran· s Benefits     '.1 350 Motor Velncle           ::1 310 Other fraud                            ., 1\0 l'mr Labor Standards            :::J !161 HlA {l '\95ff)               '1 490 Cable/Sat IV
 '.1 : 60 Stockholders Swts          CJ 3S5 Motor Velucle            CJ 371 Truth m Lendmg                                    Act                          CJ 862 Black Lung (92 3)               '.1 850 Secunt1es/Commod1t1es,
 CJ : 90 Other Contract                       Product Liabthty       '.1 380 Other Personal                         '.J 720 Labor/Management               CJ 863 DIWCJD!WW {405(g))                        exchange
 '.J ; 95 Contract Product Liab1lrty '.J 360 Other Personal                  Property Damage                                  Relallons                    CJ 864 SSID Title XVI                  CJ 890 Oilier Statutory Acllons
 CJ l 96 Franchise                            InJury                 CJ 385 Property ::>amage                       '1 740 Railway Labor Act               '1 865 RSI (405(g)J                    '1 891 Agncultural Acts
                                     '1 362 Personal lnJut)' ·               Product L1ab1hty                       '1 75 I Famtly and Medical                                                    CJ 893 Fnvironmental Matters
                                              Medical Malpracllce                                                             !.eave Act                                                          CJ 895 Freedom of lnfonnatJon
I ·' REAL PROPER'f¥                    J <CtVJI IUGlaS .
                                      ~,. -·~.
                                                                       PRISONER pgTITIONS                           .'.1 790 Oilier Labor Lillgat.on           FEDERAL TAX SUITS                            Act
 CJ 210 Land Condelllnatton          CJ 440 Other Ctvtl Rights           Habeas Corpus:                             '.1 79 L F.mployee Retirement          '.1 87C I axes (l; S Plamnff           CJ 896 Arb1tra11on
 CJ no Foreclosure                   CJ 441 Votmg                    CJ 46 3 Ahen Detainee                                   Income Secuncy. Act                   or ::>efendant)                CJ 899 Adm1rnstra11ve Procedure
 '1 2 30 Rent Lease & Eiecllnent     CJ 442 Employment               CJ 510 Mouons to Vacate                                                               '.1 871 IRS Tlurd Party                         Ac~Review or Appeal of
 , 240 TOrts to Land                 CJ 44 3 Hous111g1                       Sentence                                                                              26 lSC 7609                             Agency Dec1S1on
 CJ 24 5 Tort Product Liability              Accommodattons          CJ 530 General                                                                                                               ): 950 Constltuttonahty of
 CJ 290 Al! Other Real Property      CJ 44 5 Amer w.'D1sab1ht1es • CJ 53 5 Death Penalty                                    IMMIGRATION                                                                    State Statutes
                                              Lmployment                 Other:                                     CJ 462 NaturahzatJon Apphcat10n
                                     CJ 446 Amer w 1D1sab1hues · :'.J 540 Mandamus & Other                          '.J 465 Other lmmtgratton
                                              Other                  CJ 550 Cm: Rights                                      Actlons
                                     CJ 448 Educatmn                 CJ 555 Pnson Condlllon
                                                                     n 560 C1vtl Detamee ·
                                                                             Cond1t10ns of
                                                                             Confinement

V. ORIGIN!)..,.                             ""~'m""'"'
IJt:Ongmal ~ R                               moved from                  '.')   3   Remanded from            '.') 4 Reinstated or       '.1 S Transferred from               '.') 6 Mu!t1d1stnct           '.1 8 Mult1d1stnct
           Proceedm                          te Court                               Appellate Court                 Reopened                   Another D1stnct                     L1t1gat1on ·                  L1t1gat10n •
                                                                                                                                               tspeclfy)                           Transfer                      Dtrect File
                      \.,...__.../'                    Cite the   t: s   Ctv1l Statute under which) OU are~~1? (.Do not cite jpr;dU:tio11q1!flltl!!...es urless divers·

VI. CAt:SE OF ACTION
                                                            CR P Rule 60!B) and 60(8)(6                  lil.
                                                                                                                .      1ut    ,u_., . Ub•                     "    "'•-·-
                                                       Bnef descr 1pt10n of cause
                                                        V1olat1on of inalienable Rrahts Under 42 U S C C1v11 action for deprivation of rights
Vil. REQUESTED IN     ~ CHECK IF THIS IS A CLASS ACTION ~JV'.MAND $                                                                                                      CHECK YES only 1f demanded m complamt
     COMPLAINT:           UNDER RCLE 23, F RCv P         ::Jr/:J/X:f)                                                                                                    JLRY DEMA.~D:                ~Yes          'JNo
VIII. RELATED CASE(S)
      IF ANY           !'See mstructwns)
                                         n;ooE Knisely.Howard F. Sponaugle. Mary M
DATL                                                                                   SLGNAil:RE OF AITORNEY OF RECOR::>

FOR OFFICE l.ISE ONLY

      RECEIPI #                        A'v!OLNI                                            APPL YING :FP                                    WDGE                                   "1AG Jl..;DGE
               Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 2 of 156


                                  I~ THE L'NITED STATES DISTRICT COURT
                               FOR THE EASTER.~ DISTRICT OF PE:SNSYLVA:SIA

                               CASE   MA.~AGEMENT         TRACK DESIG~ATIO:S FORM
 NofOCt. OllEw Au       (>..~d f..tf1s1W.s So~. ·                                CIVIL ACTION
 ,«00fl1~1..- s~ 1et-1et i:-~11!:. ~-~~a (u-. f~
 S,0'-.c.( {J~tt~)~tt'/t. (!.~~I~ -t!t ._                    :

~~"-2~4:~~ c~
                 ~1     ~        ~i fJIJA- IJA,LY /4,lwG/ollJ.
                                  'l.!>   ()i"~~ .W~kd. ~                        NO.
                                                                                         1. 8          5 6 5 iJf!lt
'Z-""bL -o~                    ~ ... K-IT~tNT ~+.
O    ln accordance   with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
    plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
    filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
    side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
    designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
    the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
    to which that defendant believes the case should be assigned.

    SELECT O.'.\iE OF THE FOLLOWI:SG CASE MANAGEME:ST TRACKS:

    (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )

     (b) Social Security - Cases requesting review of a decision of the Secretary of Health
         and Human Services denying plaintiff Social Security Benefits.                                  ( )

     (c) Arbitration -- Cases required to be designated for arbitration under Local Civil Rule 53.2.       )

     (d) Asbestos - Cases involving claims for personal injury or property damage from
         exposure to asbestos.                                                                           ( )

     (e) Special Management - Cases that do not fall into tracks (a) through (d) that are
         commonly referred to as complex and that need special or intense management by
         the court. (See reverse side of this form for a detailed explanation of special
         management cases.)

     (f) Standard Management - Cases that do not fall into any one of the other tracks. -



    :!~lo t/__/zo;r~(J2.
       7 t1 015"'--0 9c/Z                                                 anstoo.... p.,.. 9ove 5nit~/. ltnrt
     Telephone                                FAX Number                     E-Mail Address · ............ "


     (Civ. 660) 10/02




                                                                                                                .• r-£.
                            Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 3 of 156
                                                              e;-..'lTED ST A TES DISTRICT COCRT
                                                        FOR THE EASTER"I! DISTRICT OF PEl'li'NSYLVANIA

                                                                          DESIGNATION FOR1\1
                                                                                                                                      J.8
                                                                                                                                       •
                                                                                                                                                             r:-:n55.
                                                                                                                                                             U ()
               (tobeusedbycoun~eloQo;j1;:;__'";,/"·-.-·                          (/             ifrs~w;~µ~-A~rJ (} ... J.- ... ~                                              A   ••



Address of Plaintiff: j5Z .~                    r7 __
                                          :Jf·cN.U.;p                        I    !1no~, (JO&/~ ~ 0 -f,JOX 'lwO(~ LCvVl~~~
Address of Defendant:            ~ ~~~
Place of Accident, Incident or Transaction:                ~--~V)\1; _


Civil cases are deemed related when Yes is answered to any of the following questions·

1.    ls this case related to property included in an earlier numbered suit pendmg or within one year
      previously terminated action m this court?

2     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
      pendmg or withm one year previously terminated action in this court?

3     Does this case involve the validity or mfringement of a patent already in suit or any earlier
      numbered case pending or withm one year prev10usly terminated action of this court?

4.    ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights
      case filed by the same individual?




                                                                                                                                                             '   I,

CIVIL: (Place a    'I   in one category only)

A.           Federal Question Cases:                                                         B.    Diversity Jurisdiction Cases:

       1  lndemruty Contract, Marine Contract, and All Other Contracts                       01             Insurance Contract and Other Contracts
      2.  FELA                                                                               D     2.       Airplane Personal Injury
      3   Jones Act-Personal Injury                                                          D     3.       Assault, Defamation
      4. Antitrust                                                                           D     4        Marine Personal Injury
      S. Patent                                                                              os             Motor Vehicle Personal Injury
      6   Labor- Management Relations                                                        D 6.           Other Personal Injury (Please specify)
      7. Civil Rights                                                                        D 7.           Products Liability
      8. Habeas Corpus                                                                       D s            Products Liability - Asbestos
      9. Securities Act(s) Cases                                                             D 9.           All other D1vers1ty Cases
      10 Social Security Review Cases                                                                       (Please specify)
      11. All other Federal uest1on Cases
                                           -f.~

                                                                           ARBITRATION CERTIFICATION
                                                   (The effect of this certlficat1on zs to remove the case from elzgzbzlzt} for arbztratwn J

~-l"'lol"""f• ~ii!:- "~~I                                  ,         of reoml" p<O     ~   pl•mttfl; do horeby ""'fy

             Pursuant to Local Civil Rule 53 2, § 3(c) (2), that to the best of my knowledge and behef, the damages recoverable in this civil action case
             exceed the sum of$ l 50,000 00 exclusive of interest and costs:

             Rehef other than monetary damages is so             .



DATE        /)j    i &!/izoJf              I}                                                l~~
                                                                                              ~Ph~o . . _
                                                                      _A.ttorneyL)UtJ::l-at-Law         l•Ca1nt=s:J1,n
                                                                                                               w
                                                                                                                      ~~       - -         -          -- -      --
                                                                                                                                               Attorney ID #(if appltcable)

NOTE A tnal de novo will be a tnal by Jury only 1fthere has been compliance with FR C P 38
                                                                                                                                                                 .·
Civ 609 (;,2018)
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 4 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 5 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 6 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 7 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 8 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 9 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 10 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 11 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 12 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 13 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 14 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 15 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 16 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 17 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 18 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 19 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 20 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 21 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 22 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 23 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 24 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 25 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 26 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 27 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 28 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 29 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 30 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 31 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 32 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 33 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 34 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 35 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 36 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 37 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 38 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 39 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 40 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 41 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 42 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 43 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 44 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 45 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 46 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 47 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 48 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 49 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 50 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 51 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 52 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 53 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 54 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 55 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 56 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 57 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 58 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 59 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 60 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 61 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 62 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 63 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 64 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 65 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 66 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 67 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 68 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 69 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 70 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 71 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 72 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 73 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 74 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 75 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 76 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 77 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 78 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 79 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 80 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 81 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 82 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 83 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 84 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 85 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 86 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 87 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 88 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 89 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 90 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 91 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 92 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 93 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 94 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 95 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 96 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 97 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 98 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 99 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 100 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 101 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 102 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 103 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 104 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 105 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 106 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 107 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 108 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 109 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 110 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 111 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 112 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 113 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 114 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 115 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 116 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 117 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 118 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 119 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 120 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 121 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 122 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 123 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 124 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 125 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 126 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 127 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 128 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 129 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 130 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 131 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 132 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 133 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 134 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 135 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 136 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 137 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 138 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 139 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 140 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 141 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 142 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 143 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 144 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 145 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 146 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 147 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 148 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 149 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 150 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 151 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 152 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 153 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 154 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 155 of 156
Case 5:18-cv-05655-JFL Document 1 Filed 12/31/18 Page 156 of 156
